Citation Nr: 1207977	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-13 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1993 to June 1994 and from May 1996 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for allergic rhinitis and assigned an initial noncompensable disability rating, effective July 19, 2006.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Per his request, the Veteran was scheduled for a hearing before the Board in December 2009.  The letter notifying him of this hearing was sent to his mailing address in Florida, but was returned as undeliverable.  Correspondence was then received showing that the Veteran was in the United Kingdom and was unable to attend the hearing.  As it appears that the notification was sent to an incorrect address, after verifying the Veteran's current mailing address, he should be rescheduled for another hearing before a Veterans Law Judge.  


Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address.  See VA Form 21-0820, dated December 7, 2009.

2.  Then, schedule the Veteran for the next available hearing before a Veterans Law Judge to be held at the RO.  A copy of the notification letter must be associated with the claims folder.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

